Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-9, 13, and 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1 and dependent claims thereof, cited prior art Fang (US 2017019539) in view of Dort (US 2006 0181505) discloses the general concept of an active touch pen comprising pen tip and a pen body, with control circuit configured to detect a detection parameter value corresponding to an inclination angle of the pen body via resistance adjustment component in the pen body (see Fang, paragraphs 21-23, 35-37, Dort paragraphs 50-66, resistance adjustment component ith conductive fluid and resistive strips, wherein resistance s adjusted by conductive fluid flow due to inclination of pen). However, none of cited prior art discloses as a whole the particular arrangement of: the resistance adjustment component comprises a resistance element and a conductive liquid, a volume of the conductive liquid is smaller than a volume of the accommodating cavity; wherein the resistance element is in electrical contact with the conductive liquid, and an end of the resistance element is electrically connected to the control circuit; wherein the accommodating cavity comprises a first end surface, the end of the resistance element comprises a first end, and the first end of the resistance element is electrically connected to the control circuit through the first end surface; wherein the accommodating cavity further comprises a second end surface .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEIJIE SHEN whose telephone number is (571)272-5522. The examiner can normally be reached Monday - Friday 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 5712727603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/PEIJIE SHEN/Examiner, Art Unit 2694                

/KENT W CHANG/Supervisory Patent Examiner, Art Unit 2624